United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Y., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-160
Issued: March 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2006 appellant filed a timely appeal from a February 21, 2006 Office of
Workers’ Compensation Programs’ decision, denying her claim for an injury on
December 5, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on December 5, 2005 in the
performance of duty.
FACTUAL HISTORY
On December 12, 2005 appellant, then a 26-year-old survey statistician supervisor, filed a
traumatic injury claim alleging that she injured her back and left shoulder on December 5, 2005
when the vehicle in which she was riding was struck from behind by another motor vehicle.

On January 5, 2006 the Office requested additional evidence, including medical evidence
containing a diagnosis and an explanation as to how the diagnosed condition was causally related
to the December 5, 2005 work incident. No further evidence was submitted at that time.
By decision dated February 21, 2006, the Office denied appellant’s claim on the grounds
that the evidence failed to establish that she sustained an injury on December 5, 2005 in the
performance of duty.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place and in the manner alleged.1 Second, the employee must
submit medical evidence to establish that the employment incident caused a personal injury.2 An
employee may establish that the employment incident occurred as alleged but fail to show that
her disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any attendant
disability claimed and the employment event or incident, she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment incident. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment incident identified
by the employee.3
ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant sustained an
injury on December 5, 2005 in the performance of duty.
Appellant alleged that on December 5, 2005 she injured her back and left shoulder due to
a motor vehicle accident. However, there is no medical evidence of record establishing that she
sustained a specific injury as a result of the December 5, 2005 accident. Appellant has failed to
establish a prima facie claim for compensation. Therefore, the Office properly denied her claim.

1

Steven S. Saleh, 55 ECAB 169 (2003); John J. Carlone, 41 ECAB 354 (1989).

2

Shirley A. Temple, 48 ECAB 404 (1997).

3

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, supra note 2.

2

CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on
December 5, 2005 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2006 is affirmed.
Issued: March 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

